Citation Nr: 9923697	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  93-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
to include presbyopia, diplopia, and glaucoma.

2.  Entitlement to service connection for a disability 
manifested by abnormal blood pressure.

3.  Entitlement to service connection for a heart murmur.

4.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the left ring finger.

5.  Entitlement to a compensable evaluation for the residuals 
of a laceration of the left index finger.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty for training from August to 
November 1977 and active service from January 1978 to 
December 1990.

This matter arises from a June 1991 rating decision in which 
the Phoenix, Arizona, Regional Office (RO) granted service 
connection for traumatic arthritis of the lumbosacral spine 
with grade I spondylolisthesis and disc space narrowing; 
residuals of a fracture of the left ring finger, and 
residuals of a laceration of the left index finger, each 
evaluated as noncompensably disabling; and denied entitlement 
to service connection for an eye disability, migraines or 
cephalgia or tension headaches, a disability manifested by 
low blood pressure, a disability manifested by the limbs 
going limp while sleeping, a disability manifested by 
pinching between the shoulder blades, and a disability 
manifested by a heart murmur.  

Following that decision the claims file was transferred to 
the Portland, Oregon RO.  The veteran then moved to Kemnath, 
Germany, and the claim has been handled through the 
Washington, DC, RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran suffers from presbyopia.

3.  During the veteran's most recent eye examination, he was 
not positively diagnosed as having diplopia or glaucoma.

4.  The veteran experiences low blood pressure but has not 
been diagnosed as having a disability, disease, or condition 
of the heart.

5.  The veteran's three most recent medical examinations 
failed to produce a diagnosis of a heart murmur.

6.  Although the veteran fractured his left ring finger while 
in service, upon examination, he has not been found to be 
suffering from any residuals from said fracture.

7.  Upon examination, the veteran's left index finger scar 
has been found to be well-healed, nontender, nonpainful, and 
well-nourished.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
presbyopia is denied for lack of entitlement to benefits 
under the law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.308, 
3.309 (1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The claim for entitlement to service connection for 
diplopia is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1996); 38 C.F.R. § 3.303 (1996); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

3.  The claim for entitlement to service connection for 
glaucoma is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1996); 38 C.F.R. § 3.303 (1996); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

4.  The claim for entitlement to service connection for low 
blood pressure is denied for lack of entitlement under the 
law upon which relief may be granted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.303, 3.307, 3.308, 3.309 (1998); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

5.  The claim for entitlement to service connection for a 
heart murmur is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1996); 38 C.F.R. § 3.303 
(1996); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

6.  The criteria for a compensable evaluation for the 
residuals of a fracture of the left ring finger have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5227 (1998).

7.  The criteria for a compensable evaluation for the 
residuals of a laceration of the left index finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Eye Condition

The veteran contends that he should receive VA benefits for 
possible glaucoma, diplopia, and presbyopia.  Diplopia is 
"the perception of two images of a single object [double 
vision]."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 479 (27th ed. 
1988).  Presbyopia is defined as "hyperopia and impairment 
of vision due to advancing years or to old age; it is 
dependent on diminution of the power of accommodation from 
loss of elasticity of the crystalline lens, causing the near 
point of distinct vision to be removed farther from the 
eye."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1352 (27th ed. 
1988). 

The Board acknowledges that the veteran now suffers from 
presbyopia.  However, service connection may only be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1998).  For a showing of chronic disease in 
service, there must be a showing of continuity of 
symptomatology.  38 C.F.R. § 3.303(b) (1998).  With respect 
to a claim of entitlement to service connection for 
presbyopia, 38 C.F.R. § 3.303(c) (1998) provides that such a 
condition of the eye is not a disease or injury within the 
meaning of applicable legislation governing the awards of 
compensation benefits.   As such, regardless of the character 
or quality of any evidence that the veteran could submit, the 
veteran's presbyopia cannot be recognized as a disability 
under the terms of the VA Schedule for Rating Disabilities.  
Because the veteran's condition is not a disability that has 
been recognized as a chronic disorder for VA compensation 
purposes, there is no legal basis upon which to warrant a 
grant of entitlement to service connection for presbyopia.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303(c), 4.9 (1998).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals, now known as the United 
States Court of Appeals for Veterans Claims, and hereinafter 
the Court, reiterated its position previously reported in 
King v. Brown, 5 Vet. App. 19, 21 (1993) and Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992). That is, per 38 
U.S.C.A. § 5107(a) (West 1991), the appellant has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  The Sabonis decision further dictated that when 
there is a lack of entitlement under the law or an absence of 
legal merit, the claim should be dismissed.  Moreover, the 
action of Board should be terminated immediately concerning 
that issue.  See also Giancaterino v. Brown, 7 Vet. App. 555, 
561 (1995) (construing Sabonis, supra), and Florentino v. 
Brown, 7 Vet. App. 369 (1995).  Since there is no possible 
legal entitlement, this issue on appeal is denied.

As noted, the veteran has also requested service connection 
for two other eye conditions - glaucoma and diplopia.  A 
service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for glaucoma and 
diplopia.  

The claims folder contains the results of three different eye 
examinations conducted on the following dates:  March 27, 
1991; September 13, 1995; and December 2, 1997.  Diplopia was 
not diagnosed after the 1991 examination; moreover, a 
definitive diagnosis of glaucoma was not forthcoming.  Upon 
the conclusion of the September 1995 exam, glaucoma was again 
not diagnosed.  Although the examiner estimated that the 
veteran sometimes had diplopia, he could not give a 
definitive diagnosis of said condition.  Additionally, he was 
unable to categorize the condition as chronic and constant in 
occurrence.  The third examination failed to produce a 
diagnosis of diplopia.  With respect to the claim for 
glaucoma, as in the past, a definitive diagnosis of the 
condition was not made.  Instead, the examiner suggested the 
glaucoma was possible but he did not make a positive, 
unerring diagnosis thereof.

Thus, despite the veteran's contentions, there is no evidence 
of record that the veteran currently suffers from either 
glaucoma or chronic diplopia.  While the medical records do 
indicate that glaucoma and diplopia may be suspected, a 
definitive diagnosis of said condition has not been given.  
Since medical evidence has not been produced that document 
either one of these conditions, the Board finds that the 
claim is not well-grounded in accordance with Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Rabideau stands for the 
principle that in order for service connection to be granted, 
a current disability must be present.  If a disability does 
not presently exist, then the claim will not be plausible, 
and thus, not well-grounded.  In this instance, there are 
only the veteran's statements in support of his claim.  The 
record does not confirm the presence of glaucoma or diplopia, 
merely the suspicion thereof.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
evidence, do not constitute a well-grounded claim.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  Therefore, because the claim is not 
well-grounded, the claim fails, and it is denied.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1994) (en banc).  Hence, 
service connection for an eye condition, specifically 
glaucoma and diplopia, is denied.

B.  Abnormal Blood Pressure

The veteran has been diagnosed as having a low blood pressure 
and he requests VA benefits for this "condition".  Service 
connection may only be granted in cases of a currently 
existing disability.  See Degmetich v. Brown, 1997 WL 20137 
(Fed.Cir.) (Jan. 16, 1997).  Since the veteran has not been 
diagnosed as suffering from a heart condition or disability, 
the RO has denied his request for compensation benefits.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court 
reiterated its position previously reported in King v. Brown, 
5 Vet. App. 19, 21 (1993) and Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  That is, per 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998), the appellant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.

The Sabonis decision went further and distinguished a not 
well grounded claim from those without legal merit and from 
those lacking entitlement under the law, stating that the two 
last named should be denied, or the appeal to the BVA 
terminated.  The veteran's claim for service connection for 
low blood pressure fits in that category.

"Service connected means, with respect to disability . . . 
that such disability . . . was incurred or aggravated . . . 
in line of duty in the active military, naval, or air 
service."  38 C.F.R. § 3.1(k) (1998).  It is thus clear that 
unless there is a disability, there is nothing to service 
connect.

When the veteran was examined in 1991, 1995, and 1997; he 
denied having any complaints involving the heart and a heart 
condition was not diagnosed.  Since lwo blood pressure is not 
in and of itself a disease, the appellant has not, as a 
matter of law, met a condition precedent to entitlement to VA 
disability compensation, i.e., submitted a claim for 
compensation for a disability due to disease or injury.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
Consequently, as a matter of law, this is not a claim for 
which relief may be granted.

In other words, since there is no disease, disability, or 
condition for which service connection may be granted, there 
is no possible legal entitlement, and thus the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
[(where)". . . the law and not the evidence is dispositive, 
the . . . appeal to the BVA (should have been) terminated 
because of the absence of legal merit or the lack of 
entitlement under the law."  Citing FED.R.CIV.P. 12(b)(6).]  
Therefore, in accordance with Sabonis, this issue is 
dismissed and the claim is denied.

C.  Heart Murmur

The veteran also has a history of a heart murmur that would 
be indicative of a more serious heart disability or 
condition.  However, in March 1991, the veteran was examined 
by a VA physician in order to determine if the veteran 
suffered from said condition.  General Medical Examination, 
March 27, 1991.  Despite the veteran's claims, a heart murmur 
was not found.  The claims folder further indicates that when 
the veteran was again examined in 1995 and 1997, a heart 
murmur was still not found or diagnosed.  

Given the lack of clinical evidence that a heart condition 
exists, the Board finds that the veteran has not presented a 
well-grounded claim in accordance with Degmetich v. Brown, 
1997 WL 20137 (Fed.Cir.) (Jan. 16, 1997) and Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  These cases stand for the 
principle that in order for service connection to be granted 
a current disability must be present.  If a disability does 
not presently exist, then the claim will not be plausible, 
and thus, not well-grounded.  In this instance, there are 
only his statements in support of his claim.  The record does 
not confirm the presence of a ratable heart disability or 
condition.  Mere contentions of the veteran, no matter how 
well-meaning, without supporting evidence, do not constitute 
a well-grounded claim.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Where the 
determinative issue involves medical causation or a medial 
diagnosis, competent medical evidence to the effect that 
claim is "plausible" or "possible" is required.).  
Therefore, the claim fails and service connection for a heart 
murmur is denied.  Edenfield v. Brown, 8 Vet. App. 384 (1994) 
(en banc).


II.  Increased Evaluation

In addition to asking for service connection for a heart 
murmur, various eye conditions, and low blood pressure, the 
veteran has also requested a compensable evaluation for the 
residuals of a fracture of the left ring finger and of a 
laceration of the left index finger.  The Court has held that 
a claim for an increased rating for a disability is generally 
well-grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  Although the veteran in the 
instance case does seek an increased rating, this case 
differs from Proscelle because the appellant is appealing the 
original assignment of a disability rating, not pursuing an 
increased rating after a rating has been initially 
established by a final VA decision.  The initial assignment 
of a rating following the award of service connection is part 
of the original claim.  See West v. Brown, 7 Vet. App. 329, 
332 (1995) (en banc).  In light of this, when a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well-grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Thus, in accordance with 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998), and Murphy v. Derwinski, 1 Vet. App. 78 
(1990), the appellant has presented a well-grounded claim.  
The facts relevant to this appeal have been properly 
developed and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1998).

A.  Ring Finger

The veteran's left ring finger has been rated by analogy.  
When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  

In this instance, the veteran's disability has been rated 
analogous to 38 C.F.R. Part 4, Diagnostic Code 5227 (1998).  
Favorable or unfavorable ankylosis of the little finger of 
either hand warrants a noncompensable evaluation.  Ankylosis 
is considered to be favorable when the ankylosis does not 
prevent flexion of the tip of the finger to within 2 inches 
(5.1 cm.) of the median transverse fold of the palm.  It is 
unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of diagnostic code 5156.  Ankylosis is considered 
to be extremely unfavorable when all of the joints of the 
finger are in extension or in extreme flexion, or when there 
is rotation and angulation of the bones.  38 C.F.R. Part 4, 
Diagnostic Code 5227 (1998).  

Also, by analogy, a 10 percent evaluation for amputation of 
the little finger of the major or minor upper extremity is 
warranted if the point of amputation is at the proximal 
interphalangeal joint or proximal thereto, without metacarpal 
resection.  A 20 percent evaluation requires that the 
amputation involve metacarpal resection with more than one-
half of the bone lost.  38 C.F.R. Part 4, Diagnostic Code 
5156 (1998).

The Board adds that the veteran could also be rated pursuant 
to the rating criteria used for arthritis.  Arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, Diagnostic Code 
5010 (1998).  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasms, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1998).  The shoulder, elbow, wrist, hip, knee, and 
ankle are considered to be major joints for the purpose of 
rating disability for arthritis.  38 C.F.R. § 4.45, Part 4, 
Diagnostic Code 5002 (1998).

The Court discussed the rating schedule relating to finger 
disabilities at some length in Shipwash v. Brown, 8 Vet. App. 
218 (1995).  In that case, the issue was for a compensable 
rating for residuals of an injury to the right little finger.  
The Court noted that as stated in the NOTE following 
Diagnostic Code 5227 regarding individual fingers, a 
disability of the little finger will be rated at 0% unless 
ankylosis of the finger is extremely unfavorable, in which 
case it will be rated as amputation under Diagnostic Code 
5156.  The Court determined that the definition of 
"extremely" unfavorable ankylosis is ankylosis of a greater 
degree of severity than mere unfavorable ankylosis.  Further, 
the Court found that the material appearing in the Schedule 
for Rating Disabilities before Diagnostic Codes 5216 through 
5219 and before Diagnostic Codes 5220 through 5223 (referred 
to as the Ankylosis Preambles) do apply to Diagnostic Codes 
5224 through 5227.  The Ankylosis Preambles provide that when 
only "one joint of a digit is ankylosed or limited in its 
motion," the determination of favorable or unfavorable 
ankylosis will be made on the basis of whether "motion is 
possible to within 2 inches" of the median transverse fold 
of the palm.

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45 (1995) were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board must consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (1998), separate from any consideration of 
the veteran's disability under the diagnostic codes.  See 
DeLuca, 8 Vet. App. 202, 206 (1995).  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (1998).  The factors 
involved in evaluating, and rating, disabilities of the 
joints include: weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (1998).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors which 
must be considered when rating the veteran's joint injury.  
See DeLuca, 202 Vet. App. 202, 206-07 (1995).

When the veteran originally applied for VA benefits, he 
underwent a General Medical Examination [March 27, 1991].  
After examining the veteran's ring finger, the examiner found 
the finger well healed with no residual problems.  Residual 
effects of the fracture were not noted after the veteran was 
examined again in 1995.  General Medical Exam, October 10, 
1995.  The veteran underwent a third examination in December 
1997.  As in the past, residuals resulting from the fracture 
of the ring finger were not complained of or documented.

Although the veteran contends that he is entitled to an 
increased rating, the objective evidence does not support his 
contentions.  The veteran's left ring finger has not been 
amputated and he does not suffer from a decreased range of 
motion, grip strength, pain, or unfavorable ankylosis.

Hence, the Board finds that an increased evaluation cannot be 
granted pursuant to the provisions of 38 C.F.R. § 4.40 (1998) 
or under the diagnostic criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 5227 and 5156 (1998).

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

B.  Index Finger

While the veteran was in service, he suffered a laceration to 
his left index finger.  As such, when he applied for VA 
compensation benefits, said benefits were granted for the 
residuals of this laceration.  However, a noncompensable 
evaluation was assigned in accordance with the rating 
criteria used for evaluating scars.

Scars will be rated on limitation of function of the part 
affected.  38 C.F.R. Part 4, Diagnostic Code 7805 (1998).  
Where there are disfiguring scars of the head, face, or neck, 
resulting in complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement, a 50 percent evaluation will be assigned.  
Where the disfiguring scars of the head, face, or neck or 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles, a 30 percent 
evaluation will be assigned.  Where the scars are moderate 
and disfiguring, a 10 percent evaluation will be assigned.  
Where the scars are slight, a zero percent evaluation will be 
assigned.  38 C.F.R. Part 4, Diagnostic Code 7800 (1998).  
When, in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, the 50 
percent rating may be increased to 80 percent, the 30 percent 
rating may be increased to 50 percent, and the 10 percent 
rating may be increased to 30 percent.  38 C.F.R. Part 4, 
Diagnostic Code 7800 (1998).  A compensable evaluation for 
scars (other than burn scars or disfiguring scars of the 
head, face, or neck) requires that they be poorly nourished, 
with repeated ulceration, that they be tender and painful on 
objective demonstration; or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. Part 
4, Diagnostic Codes 7803, 7804, and 7805 (1998).

Per the records in the claims folder, the scar on the left 
index finger has found to be well-healed, not poorly 
nourished, and nontender.  Although the veteran complained of 
occasional pain in cold weather, on examination, the scar did 
not produce any limitation of function of the finger.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied. 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). The Board believes, for 
the reasons given above, that the record does not establish 
that the veteran's finger condition (scar) is more disabling 
than currently rated. Hence, the veteran's request for a 
compensable evaluation is denied.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

1.  Entitlement to service connection for an eye disability, 
to include presbyopia, diplopia, and glaucoma, is denied.

2.  Entitlement to service connection for a disability 
manifested by abnormal blood pressure is denied.

3.  Entitlement to service connection for a heart murmur is 
denied.

4.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the left ring finger is denied.

5.  Entitlement to a compensable evaluation for the residuals 
of a laceration of the left index finger is denied.





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  The Board has considered whether it should provide the veteran with notice and an opportunity to respond 
to the reference in Dorland's Illustrated Medical Dictionary 479 and 1352 (27th ed. 1988) relating to 
diplopia and presbyopia repsectively before entering a final decision.  The reference to Dorland's Illustrated 
Medical Dictionary is merely to provide a definition of the terms in question.  The Board is not relying on 
this definition as a basis for deciding this appeal.  Consequently, the Board believes there is no need to 
provide the veteran with notice and an opportunity to respond to the reference prior to entering a final 
decision.


  See also O.G.C. Precedent 82-90, 56 Fed. Reg. 45711 (1990) (previously issued as General Counsel 
Opinion Op. 1-85), which states that service connection may be granted for diseases, but not defects, of 
congenital, familial or developmental origin.  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), 
and subsequently Tirpak v. Derwinski, 2 Vet. App. 609 (1992), a well-grounded claim requires more than just 
a mere allegation.  In Tirpak, the United States Court of Veterans Appeals (Court), held that the appellant in 
that case had not presented a well-grounded claim as a matter of law.  The Court pointed out that ". . . unlike 
civil actions, the Department of Veterans Affairs (previously the Veterans Administration) (VA) benefits 
system requires more than an allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. 
at 611.
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

